DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 7, 2020 has been entered.
Claims 4-5, 10, 13-15, 19, 21, and 24-27 are pending in the application. Claim 5 has been amended. Claims 4-5, 10, 13-15, 19, 21, and 24-27 will presently be examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
Receipt of Information Disclosure Statement filed August 7, 2021 is acknowledged.
Status of the Claims
The rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject is withdrawn due to cancellation of the claim.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are reiterated.  They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4-5, 10, 13-15, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Burstell et al. (DE3200486) in view of the Bonnett Publication (2013, Sugarcane: Physiology, Biochemistry and Functional Biology, Bonnett). BBCH Monograph (2001, Federal Biological Research Centre for Agriculture and Forestry, BBCH Monograph) and the Sison Publication (1993, Acta Horticulturae, Sison et al.). Description of DE3200486 Patent Translate powered by EPO and Google used as . 
Applicant’s Invention
Applicant claims a method for desiccating treatment of one or more plants of the genus Saccharum, comprising treatment of said plants with an effective amount of a composition comprising a phosphorous containing herbicidal active ingredient selected from the group consisting of glufosinate and salts thereof, to thereby have a drying out effect on the plant, wherein the treatment of the plants of the genus Saccharum is done at a growth height of 200 cm or more, wherein the plants are selected from the group consisting of Saccharum officinarum or of hybrids of Saccharum officinarum, wherein the leaves of the plants are desiccated, wherein the one or more treatments are carried out at a growth stage of later than BBCH 35, and wherein the phosphorous containing herbicide active ingredient is applied in a total amount in a range of from 800 to 1000 g/ha.  Applicant claims a method according to claim 5, comprising after the treatment (i): (ii) harvesting sucrose containing plant material comprising or essentially consisting of stalks, (iii) obtaining sucrose from the plant material resulting from (ii).

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Burstell et al. teach vegetative growth in a large number of monocotyledonous and dicotyledonous plants can be inhibited by use of the (3-amino-3-carboxy)-alkylmethylphosphinic acid compound I
    PNG
    media_image1.png
    92
    344
    media_image1.png
    Greyscale
, as a consequence, the proportion of carbohydrate in the plants or their fruits can be increased. Burstell et al. teach sugar cane are treated with advantage. The consequence of sugarcane is an increase in the sucrose content (page 2, lines 4-5 original document; page 2, paragraph 3, translation). Burstell et al. teach the application takes about a week to 5 months before harvest. Burstell et al. teach the growth rate and growing time can vary within considerable limits (page 2, paragraph 4, translation). Sugarcane for example depending on location and climate takes 1 to 3 years to harvest. Accordingly, the application time must be varied, i.e. 1 to 13 weeks before harvest (page 2, paragraph 5, translation). Burstell et al. teach the required application rate depends on the type of plant treated and its stage of development. Burstell et al. teach it can vary between 0.005 to 5 kg/ha (5 to 5000 g/ha); preferably in the range between 0.01 to 1.6 kg/ha (10 to 1600 g/ha) (page 2-3, paragraph 6, translation). Burstell et al. teach in example 1, sugarcane plants were grown under dry house condition for 6 months. Different amount of the ammonium salt of phosphinothricin (compound I), which is the ammonium salt of glufosinate were suspended in water. The suspensions were added to the spindle area at the level of the last visible foliar syringe of a sugarcane plant. The leaves were removed 3 weeks later at harvest and the internodes were analyzed for their sugar content by group (page 4, paragraph 4, translation). The results in Table 1 showed an increase in sucrose level 
    PNG
    media_image2.png
    112
    524
    media_image2.png
    Greyscale
(page 7, Table I, original document). In example 2, compound 1 was added to the spindle of 10 sugarcane plants each. The age of the plants was 18 months at the time of application (page 4, paragraph 6, translation). After 5 weeks, the plants were harvested, the foliage removed, and the 14 upper internodes grouped in terms of their sucrose content and their juice purity (page 5, paragraph 1, translation). Table II shows an increase in sucrose level compared to control 
    PNG
    media_image3.png
    153
    561
    media_image3.png
    Greyscale
(page 8, Table II, original document).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Burstell et al. do not specifically disclose treatment is performed at a growth height of the plant of 200 cm or higher, desiccating treatment of one or more plants, the leaves of the plants are desiccated, or the timing of treatments as claimed in claims 15, 19, 21, 26 and 27. It is for this reason the Bonnett Publication, BBCH Monograph, and the Sison Publication are added as secondary references. 
The Bonnett Publication (Bonnett) teaches the 10 stages of the BBCH scale are used as the framework in this chapter to describe the development of sugarcane (Fig. 3.1). To be consistent with the BBCH scale, the stages are labeled from 0-9 (page 36, col. 2, paragraph 3). Bonnett teaches Stage 3 is stem elongation (page 45, col. 1, Stage 3). Stage 4 is development of harvestable vegetative plant parts or vegetatively propagated organs. Bonnett teaches that for sugarcane, the culm is the harvested organ. However, the accumulation of sucrose occurs coincidentally in the lower internodes while the internodes at the top of the culm expanding (page 45, col. 2, Stage 4). Bonnett teaches Stage 5 is emergence of inflorescence (pages 46-47, Stage 5: emergence of inflorescence). Bonnett teaches Stage 6 is flowering. The sugarcane inflorescence is a characteristic grass panicle having branches bearing paired flowers called spikelets (pages 46-47, Stage 6: flowering). Bonnett teaches Stage 7 is development of fruit. Bonnett teaches there is no development of fleshy fruit around sugarcane seed. The mature fuzz consists of the caryopsis, glumes, callus hairs, and the remaining anthers and stigmas (page 47, col. 1, stage 7: development of fruit). Bonnett teaches Stage 8 is ripening of seed. Bonnett teaches when spikelets are mature, they start to dehisce from the branches of the inflorescence beginning at the tips (page 47, col. 1, Stage 8: ripening of seed).
The BBCH Monograph teaches in Table 1 the Principal growth stages 
    PNG
    media_image4.png
    521
    691
    media_image4.png
    Greyscale
(page 7). BBCH Monograph teaches the following extended BBCH-scale: 
    PNG
    media_image5.png
    731
    691
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1024
    691
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    214
    687
    media_image7.png
    Greyscale

(pages 11-13, The Extended BBCH-scale, general). 
Sison et al. teach glufosinate-NH4 provided “top-kill” by desiccating the leaves of wild sugarcane within one week after application (page 338, Results, paragraph 1). 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Burstell et al., the Bonnett Publication (Bonnett) and the BBCH Monograph and perform the application at a growth height of the plant of 200 cm or higher. Burstell et al. teach the application takes about a week to 5 months before harvest. Burstell et al. teach the growth rate and growing time can vary within considerable limits. Sugarcane, for example, depending on location and climate takes 1 to 3 years to harvest. Accordingly, the application time must be varied, i.e. 1 to 13 weeks before harvest. As such, it would have been obvious to one of ordinary skill in the art that if the ammonium salt of glufosinate is applied 1 to 13 weeks before harvest that the height of the plant would be 200 cm or more, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Burstell et al., the Bonnett Publication and the BBCH Monograph and treat the plants at a growth stage of later than BBCH 35, BBCH 37, BBCH 38 to BBCH 85 and BBCH 40 to BBCH 71. Burstell et al. teach the application takes about a week to 5 months before harvest. Burstell et al. also teach in example 1, sugarcane plants were grown under dry house condition for 6 months. Different amount of the ammonium salt of phosphinothricin (compound I), which is the ammonium salt of glufosinate, were suspended in water. The suspensions were added to the spindle area at the level of the last visible foliar syringe of a sugarcane plant. The leaves were removed 3 weeks later at harvest and the internodes were analyzed for their sugar content by group. This application was 21 days before harvesting. Based on the teachings of Bonnett and the BBCH Monograph, one of ordinary skill in the art would have found it obvious that later than BBCH 35, BBCH 38 to BBCH 85 and BBCH 40 to BBCH 71 fall within the stem elongation and ripening of seed stages. As can be seen from the Bonnett Publication, the 10 stages of the BBCH scale are used as the framework to describe the development of sugarcane. The growth stages based on the BBCH scale that are currently claimed range from the stem elongation phase to the ripening of seed. Based on this wide range of application timing, stem elongation to ripening of seed, BBCH38 to BBCH 85 or BBCH 40 to BBCH 71, it would have been obvious to one of ordinary skill in the art that the application of glufosinate to the sugarcane crop that is a week to 5 months before harvest, as taught by Burstell et al., falls within the wide range of the BBCH scale, as currently claimed. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Burstell et al., the Bonnett Publication (Bonnett), the BBCH Monograph and Sison et al. and use glufosinate-ammonium as a desiccating agent. Burstell et al. teach vegetative growth in a large number of monocotyledonous and dicotyledonous plants can be inhibited by use of the (3-amino-3-carboxy)-alkylmethylphosphinic acid compound I, glufosinate. Included in this group of plants is sugarcane. One of ordinary skill in the art would have found it obvious that the inhibition of the growth of the plants, including sugarcane, would include desiccation. Since glufosinate-ammonium is a known desiccant, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use it as a desiccant in sugarcane, as evidenced by the teachings of Sison et al. Sison et al. specifically teach that glufosinate-NH4 desiccated the leaves of wild sugarcane within one week after application. In addition, it also would have been obvious to one of ordinary skill in the art that the glufosinate-ammonium used in the treatments taught by Burstell et al. would be a desiccant because a compound cannot be separated from its properties. As such, following the prior art teaching that if the same compound is taught in the prior art, glufosinate-ammonium applied to sugarcane, the skilled artisan would expect to obtain a result that necessarily flows with the intended purposes and properties, i.e., desiccation of leaves of sugarcane, without evidence to the contrary. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed August 7, 2020 have been fully considered but they are not persuasive. Applicant argues that the references do not teach or suggest the claimed application rate of the range of 800 to 1000 g/ha. In response to Applicant’s argument, Burstell et al. teach the required application rate depends on the type of plant treated and its stage of development. Burstell et al. teach preferably the application rate is in the range between 0.01 to 1.6 kg/ha (10 to 1600 g/ha). The newly claimed application rate of 800-1000 g/ha falls within the range of the application rate that is taught by Burstell et al. Based on this teaching, one of ordinary skill in the art would have been motivated to use this application rate based on the plant and the stage of development, with a reasonable expectation of success. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Applicant argues that the references do not teach or suggest desiccating treatment where the plant is dried out and leaves are desiccated. In response to Applicant’s argument, Burstell et al. teach vegetative growth in a large number of monocotyledonous and dicotyledonous plants can be inhibited by use of the (3-amino-3-carboxy)-alkylmethylphosphinic acid compound I, glufosinate. Included in this group of plants is sugarcane. One of ordinary skill in the art would have found it obvious that the inhibition of the growth of the plants, including sugarcane, would include desiccation. Since glufosinate-ammonium is a known desiccant, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use it as a desiccant in sugarcane, as evidenced by the teachings of Sison et al. Sison et al. specifically teach that glufosinate-NH4 desiccated the leaves of wild sugarcane within one week after application. Therefore, based on this teaching since glufosinate-NH4 desiccates the leaves of wild sugarcane, one of ordinary skill in the art would find it obvious that glufosinate-ammonium taught by Burstell et al. would also desiccate the leaves of sugarcane. In addition, a compound cannot be separated from its properties. As such, following the prior art teaching that if the same compound is taught in the prior art, glufosinate-ammonium applied to sugarcane, the skilled artisan would expect to obtain a result that necessarily flows with the intended purposes and properties, i.e., desiccation of leaves of sugarcane, without evidence to the contrary. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Applicant argues that the cited references do not teach the height and growth stage of application. In response to Applicant’s argument, Burstell et al. teach the application takes about a week to 5 months before harvest. It is known in the art that sugarcane is harvested when the plant is between 2 m to 4 m (200 cm to 400 cm). Burstell et al. also teach in example 1, sugarcane plants were grown under dry house condition for 6 months. Different amount of the ammonium salt of phosphinothricin (compound I), which is the ammonium salt of glufosinate were suspended in water. The suspensions were added to the spindle area at the level of the last visible foliar syringe of a sugarcane plant. The leaves were removed 3 weeks later at harvest and the internodes were analyzed for their sugar content by group. This application was 21 days before harvesting. As can be seen from the Bonnett Publication, the 10 stages of the BBCH scale are used as the framework to describe the development of sugarcane. The growth stages based on the BBCH scale that are currently claimed range from the stem elongation phase to the ripening of seed, which fall between BBCH 38 to BBCH 85 or BBCH 40 to BBCH 71, growth stages later than BBCH 35. Based on this wide range of application timing, stem elongation to ripening of seed, it would have been obvious to one of ordinary skill in the art that the application of glufosinate to the sugarcane crop that is a week to 5 months before harvest, as taught by Burstell et al., falls within the wide growth stage ranges of the BBCH scale, as claimed. 
Applicant argues the Pesticide Manual Search does not remedy the deficiencies of Burstell. In response to Applicant’s argument, the Pesticide Manual Search is added as a secondary reference to teach that glufosinate is a known desiccant. It would have been obvious to one of ordinary skill in the art to use a known desiccant from one crop in a different crop and expect similar results, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. It also would have been obvious to one of ordinary skill in the art that the glufosinate-ammonium used in the treatments taught by Burstell et al. would be a desiccant because a compound cannot be separated from its properties. As such, following the prior art teaching that if the same compound is taught in the prior art, glufosinate-ammonium applied to sugarcane, the skilled artisan would expect to obtain a result that necessarily flows with the intended purposes and properties, i.e., desiccation of leaves of sugarcane, without evidence to the contrary.
The examiner maintains that while the reference does not show a specific recognition of this result, its discovery is tantamount only to finding a property in an old composition. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
None of the claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616 

/JOHN PAK/Primary Examiner, Art Unit 1699